Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 and 48-54 are presented for examination.
Applicants’ information disclosure statement filed July 13, 2021 and the amendment and response filed August 13, 2021 have been received and entered.
Accordingly, the rejection made under provisional obviousness-type double patenting over claims 1-4 of copending Application No. 16/513,238 (reference application) as set forth in the previous Office action dated May 19, 2021 at pages 2-4 as applied to claims 1, 4, 5 and 7 is hereby WITHDRAWN to due applicants’ remarks.
Accordingly, the rejection made 35 USC 102(a)(2) as being anticipated by Renwick et al. (US 2018/0214412 A1), filing date of January 23, 2018 as set forth in the previous Office action dated May 19, 2021 at pages 4-5 as applied to claims 1-7 is hereby WITHDRAWN to due applicants’ amendment to claim 1.
Accordingly, the rejection made under 35 USC 103 as being unpatentable over Renwick et al. (US 2018/0214412 A1) filing date of January 23, 2018 in view of Bosse et al. (10,179,109 B2), filing date of March 3, 2017 of PTO-1449 as set forth in the previous Office action dated May 19, 2021 at pages 5-7as applied to claim 10 is hereby WITHDRAWN because the applicants cancelled claim 10.
Claims 48-53 are withdrawn from consideration as being drawn to the non-elected invention (37 CFR 1.142(b)).
Allowable Subject Matter
Claims 1-7 and 54 are allowable.
Conclusion
This application is in condition for allowance except for the following formal matters: 
Non-elected claims 48-53 remain active in the present application.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E WEDDINGTON whose telephone number is (571)272-0587.  The examiner can normally be reached on M-F 1:30-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


KEVIN E. WEDDINGTON
Primary Examiner
Art Unit 1629



/KEVIN E WEDDINGTON/Primary Examiner, Art Unit 1629